Broyles, C. J.
(After setting forth the foregoing facts.)
It is argued by counsel for the telegraph company that the expenses incurred by the plaintiffs for the trip to Fayetteville were the result of their own negligence and were not proximately caused by any negligence of the telegraph company. We can not agree with this contention. As we view the case, conceding that the plaintiffs were negligent in not examining the telegrams in their possession before leaving Atlanta for the trip to Tennessee, the negligence of the telegraph company in not promptly delivering the last telegram from Moores to Myers, under all the facets of the case, was the proximate cause of the expenses .sued for. The 'liefenddnt knew from this telegram, and from the one to which it was an answer, that Myers had become confused as to the dates of his engagement, and that unless Moores’ last message was delivered to Myers at 719 North Boulevard, Allanta, Georgia, before S p. m. of July 27, Myers would probably leave Atlanta with his orchestra on an expensive and unnecessary trip. Knowing this, the telegraph company, although receiving the message in Atlanta in ample time to have delivered it to Myers at 719 North Boulevard, before S p. m. of July 27, as it had been specifically directed to do, failed to so deliver it, but, without rhyme or reason, so far as the record discloses, promptly delivered it to an entire stranger, the Atlanta Journal Radio Station. This conduct of the defendant amounted to gross negligence and rendered it liable to the plaintiff for the damages proximately resulting therefrom. See, in this connection, Baldwin v. Western Union Tel. Co., 93 Ga. 692 (1) (21 S. E. 212, 44 Am. St. R. 194) ; Western Union Tel. Co. v. Hines, 96 Ga. 688 (3, 4) (23 S. E. 845, 51 Am. St. R. 159); Western Union Tel. Co. v. Fatman, 73 Ga. 285 (2 b); Western Union Tel. Co. v. Patrick, 92 Ga. 607, 609 (18 S. E. 980, 44 Am. St. R. 90); Western Union Tel. Co. v. Waxelbaum, 113 Ga. 1017 (1) (39 S. E. 443, 56 L. R. A. 741); Wilson v. Western Union Tel. Co., 124 Ga. 131, 133 (52 S. E. 153); Stewart v. Postal Telegraph-Cable Co., 131 Ga. 31 (3) (61 S. E. 1045, 18 L. R. A. (N. S.) 692, 127 Am. St. Rep. 205); Western Union Tel. Co. v. Barbour, 206 Ala. 129 (89 So. 299, 17 A. L. R. 103). The cases cited by counsel for the defendant in error are distinguished from the instant case by their particular facts.
It is well settled that the necessary and reasonable expenses of *46an unnecessary trip, caused by the negligence of a telegraph company in failing to deliver a telegraphic message within a reasonable time, are recoverable. Western Union Tel. Co. v. Bates, 93 Ga. 355, 356 (130 S. E. 639); Kolliner v. Western Union Telegraph Co., 126 Minn. 122 (147 N. W. 961, 52 L. R. A. (N. S.) 1184, 1185), and cases cited; 37 Cyc. 1767.
The judgment rendered by the trial court was demanded, under the law and the evidence, and the judge of the superior court erred in sustaining the certiorari and in rendering final judgment for the plaintiff in certiorari.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.